DETAILED ACTION
	This Office action is responsive to communication received 08/17/2022 – Amendment, Power of Attorney, Statement Under 37 CFR 3.73 and Terminal Disclaimers.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10112084 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 08/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10112084 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 and 13-20 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimers, received 08/17/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711